Citation Nr: 0423303	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for arthritis of the mid-
cervical spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from June 1993 
to December 1995; he also had an initial period of active 
duty for training from June to September 1986, in connection 
with his membership in the Ohio National Guard.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio that denied the appellant's 
claim of entitlement to an evaluation in excess of 10 percent 
for his mid-cervical spine arthritis disability.  In March 
2002, a hearing was held in Washington, DC before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of that hearing has been associated 
with the claims file.  Thereafter, the Board remanded the 
case for additional development in June 2003; the RO has now 
returned the case to the Bard for appellate review.

The Board notes that the RO denied service connection for 
Arnold-Chiari malformation as a congenital/developmental 
defect in a rating decision that was issued in February 2004.  
As an appeal has not been perfected as to that issue, the 
Board has not included that issue in its appellate review.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred.  This case is again 
remanded to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board remanded the case, in June 2003, 
for the RO to review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)) was completed, for the gathering 
of private and VA medical records, for the accomplishment of 
a VA neurologic examination and review of the neurologic 
examination report by the April 2003 orthopedic examiner and 
for the readjudication of the issue, along with the issuance 
of a Supplemental Statement of the Case (SSOC).

As pointed out by the appellant's representative in a June 
2004 VA Form 646, the May 2003 VA neurologic examination 
report was not reviewed by the April 2003 VA orthopedic 
examiner.  Given the guidance offered by the Court in 
Stegall, the case must be remanded in order to accomplish 
this directive to obtain a medical opinion.

The Board notes that service connection was originally 
granted for arthritis of the mid-cervical spine, effective 
from December 1995; the mid-cervical spine arthritis 
disability was evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5290.  The 
regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant's increased 
rating claim was filed.  These changes became effective on 
September 23, 2002, and on September 26, 2003.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  Because 
these changes took effect during the pendency of the 
appellant's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the U.S. Supreme Court and the 
Federal Circuit).

As such, the appellant should be specifically advised by the 
RO of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine and the RO should 
specifically evaluate his claim under 38 C.F.R. § 4.71a as it 
existed at the time he filed his claim, and as amended during 
the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5290) (2002); 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claim on appeal and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
cervical spine arthritis since 1999.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim on appeal, including all VA 
treatment, to the extent not already on 
file.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
appellant should be scheduled for a VA 
orthopedic examination to determine the 
current nature, extent and severity of 
all impairment caused by his service-
connected arthritis of the mid-cervical 
spine.  The claims file and a copy of 
38 C.F.R. § 4.71a, Plate V must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected arthritis of the mid-
cervical spine disability.

The examiner should note the range of 
motion of the mid-cervical spine.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it in detail.  The point at 
which pain begins during tests of motion 
should be identified.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the neck is used repeatedly.  
All functional losses caused by service-
connected mid-cervical spine arthritis 
disability due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.  The examiner should state 
whether there is ankylosis of the 
cervical spine due to arthritis of the 
mid-cervical spine.  Any limitation of 
cervical spine motion and any arthritis 
should be described as "slight," 
"moderate," or "severe."  The 
limitation of motion should also be 
specifically delineated in degrees with 
reference to Plate V, and functional 
losses due to pain, etc., should be 
equated to degrees of additional loss of 
motion beyond what is shown clinically.

The examiner should explain any 
inconsistencies between earlier 
orthopedic and neurologic examination 
reports.  Based on a review of the claims 
file and the examination findings (or 
claims file review alone if the 
examination is not accomplished), the 
examiner is asked to state whether any 
"excessive" incoordination, fatigability, 
painful movement and weakness experienced 
by the appellant is attributable to the 
service-connected mid-cervical arthritis 
as opposed to the Arnold-Chiari surgery 
residuals, and state the degree that such 
problems are indeed attributable to the 
mid-cervical arthritis disability.  The 
rationale for all opinions should be 
explained in detail.

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
most recent versions of the Diagnostic 
Codes relating to the spine, DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) and 
38 C.F.R. § 3.321.  All relevant evidence 
of record should be addressed.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

